Case 3:20-cv-00433-FLW-DEA Document 31 Filed 07/07/20 Page 1 of 2 PageID: 290




David W. Huang, Esq.
Evan F. Nappen, Attorney at Law, P.C.
21 Throckmorton Avenue
Eatontown, NJ 07724
Attorney for Plaintiffs,
  Charles Douglas McDowell and Thomas Leo Muller

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                           TRENTON VICINAGE

CHARLES DOUGLAS MCDOWELL, Hon. Freda L. Wolfson, U.S.D.J.
an Adult Individual; and THOMAS LEO Hon. Douglas E. Arpert, U.S.M.J.
MULLER, an Adult Individual;
                                    Docket No. 3:20-cv-00433-FLW-DEA
      Plaintiffs,
                                            CONSENT ORDER
   v.

GURBIR GREWAL, in his official
capacity as Attorney General of New
Jersey; and PATRICK J. CALLAHAN, in
his official capacity as Superintendent of
the New Jersey Division of State Police,

      Defendants.

      This matter having come before the Court by way of a request for voluntary

dismissal by David Huang, Esq., Evan F. Nappen, Esq., and Michael Giaramita, Esq.,

appearing on behalf of the Plaintiffs, Charles Douglas McDowell and Thomas Leo

Muller, and Plaintiffs having requested the dismissal of all claims against Defendants

Gurbir S. Grewal and Patrick J. Callahan pursuant to Fed. R. Civ. P. 41, and

Defendants having indicated their consent to same;

      It is on this _____ day of July, 2020;
   Case 3:20-cv-00433-FLW-DEA Document 31 Filed 07/07/20 Page 2 of 2 PageID: 291




         ORDERED that Plaintiffs’ request that all claims against Defendants Gurbir

   Grewal and Patrick J. Callahan in the Third Amended Complaint be voluntarily

   dismissed is GRANTED, and it is further

         ORDERED that Plaintiff’s Third Amended Complaint is hereby DISMISSED

   WITHOUT PREJUDICE.

                                   __________________________________
                                   HON. FREDA L. WOLFSON, U.S.D.J.


   The undersigned attorneys hereby consent to the form and entry of the foregoing
   Order.

   GURBIR S. GREWAL
   ATTORNEY GENERAL OF NEW JERSEY

By: /s/ Bryan Edward Lucas                    /s/ David W. Huang, Esq.
    Bryan Edward Lucas                        David W. Huang, Esq.
    Deputy Attorney General                   Attorney for Plaintiffs
    Attorney for Defendants
                                              /s/ Evan F. Nappen, Esq.
   Dated: July 6, 2020                        Evan F. Nappen, Esq.
                                              Attorney for Plaintiffs

                                              /s/ Michael Giaramita, Esq.
                                              Michael Giaramita, Esq.
                                              Attorney for Plaintiffs

                                              Dated: July 6, 2020
